Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 03, 2019. Claims 1-17 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claims 1, 3, 7, 16 and 17 are objected to because of the following informalities:  The claims recite “inferior…” It appears the translation for this limitation is not appropriate. The limitation should be “less than…”  Appropriate correction is required.

Claims 2 and 7 are objected to because of the following informalities:  The claims recite “superior...” It appears the translation for this limitation is not appropriate. The limitation should be “greater than …” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeki et al. US2018/0240346 (“Maeki”) in view of Sannodo et al. US2015/0367845 (“Sannondo”).

Regarding claim(s) 1, 16, 17. Maeki discloses a positioning assistance system for a vibrator truck, said vibrator truck (fig. 2, a vibration generating vehicle) comprising: 
a vibratory system comprising a vibratory part and a baseplate used to transmit vibrations generated by the vibratory part through the ground; a lift system for lifting up and down the vibratory system (fig. 2, A hold-down weight 204 presses a base plate 202 to the ground surface such that vibration is allowed at the time of generating vibration, and the base plate 202 vibrates by reaction of movement of a reaction mass 203. When the vibration generating vehicle 100a moves, pressing of the hold-down weight 204 is released, and the base plate 202 is separated from the ground surface. ), 
wherein the positioning assistance system is configured to: determine a vibration point distance between the vibrator truck and a vibration point location; determine a stopping distance for stopping the vibrator truck at the vibration point location (para. 28, e.g. , a control operation may be performed such that accuracy of a stop location at the point of vibration 102 is improved. In addition, a control operation may be performed such that the information from the manual operation unit 205 has priority at all times), according to a determined current speed of the vibrator truck (para. 97-para. 98, e.g. FIG. 6 to perform a control operation such that speed is reduced at the time of approaching a preset distance from the absolute location of the U-turn and speed is increased at the time of moving away from the preset distance from the absolute location of the U-turn. In addition, a direction of a tire may be controlled to make a U-turn of a preset radius by detecting a situation at a location requiring the U-turn.); determine a time for stopping the vibrator truck at the vibration point location according to the current speed of the vibrator truck, when the stopping distance corresponds to said vibration point distance (abstract, e.g. a control unit that controls movement of the vibration generating vehicle; and a calculation unit that obtains location information from the storage unit, instructs movement to the control unit on the basis of the obtained location information and instructs a vibration generating action to the exploration unit after the movement.); 
trigger the lifting down of the baseplate of the vibratory system, when at least the following condition is met: said stopping time is inferior or equal to a time for lifting down the vibratory system to the ground (para. 26, para. 27, e.g. When the vibration generating vehicle 100a moves, pressing of the hold-down weight 204 is released, and the base plate 202 is separated from the ground surface.)
Maeki does not explicitly disclose determine a stopping distance for stopping the vibrator truck at the vibration point location according to a speed profile.
Sannodo teaches a vehicle system that uses standard speed pattern in which the vehicle is accelerated, decelerated, and then stopped, and a low speed pattern in which the vehicle is accelerated and decelerated to a preset first speed, and the vehicle is stopped after keeping the first speed. In other words, Sannodo teaches an application of using a speed profile to controls a stopping location of a vehicle (fig. 5, fig. 6, fig. 7, para. 43, para. 44)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Maeki by incorporating the applied teaching of Sannodo to improve the accuracy of controlling a stopping location of a vibrator truck.
	
Regarding claim(s) 2. Maeki in view of Sannodo further teaches wherein the positioning assistance system is configured to trigger the lifting down of the baseplate of the vibratory system when at least the further following condition is met: the vibrator truck speed is superior to a first positive threshold value (Sannodo: as illustrated in FIG. 7, it is determined whether or not the number of objects existing within the second distance from the traveling route of the vehicle M is equal to or larger than the first threshold value (S50)).

Regarding claim(s) 3. Maeki discloses wherein the positioning assistance system is configured to trigger the lifting down of the baseplate of the vibratory system when at least the further following condition is met: the vibrator truck speed is inferior to a second positive threshold value (para. 28, para. 85, e.g. a vehicle stops after movement in step 403, a stop location thereof corresponds to a point of vibration 102.).

Regarding claim(s) 4, 5. Maeki discloses wherein the positioning assistance system is configured to determine the vibration point distance and the stopping distance in real time (para. 48, para. 95, e.g. when a positional relationship of the point of vibration 102 is maintained with respect to the vibration generating vehicle 100 during movement by a relative location or copy, all vibration generating vehicles 100 of the group of vibration generating vehicles 101 may be stopped and disposed at points of vibration 102 at the same time, and thus it is possible to shorten time from movement to vibration generation.)

Regarding claim(s) 6. Maeki discloses wherein the positioning assistance system is configured to trigger a decelerating phase when at least the following condition is met: the stopping distance corresponds to the vibration point distance (para. 28, e.g. he drive control unit 206 controls the direction of the tire, the engine, the brake, etc. according to an instruction from a processing unit 210, etc. When the vibration generating vehicle 100a includes the manual operation unit 205, for example, the drive control unit 206 may perform a control operation such that an instruction from the processing unit 210, etc. has priority in movement near the point of vibration 102,).

Regarding claim(s) 7, 11, 12, 13. Maeki in view of Sannodo further teaches wherein, an angular sector being defined with a given angular value and a top of said angular sector that corresponds to said vibration point location, a middle axis of the angular sector passing through said vibration point location and the position of the vibrator truck, the positioning assistance system, when in an ON state, is configured to run a first mode, referred to as an auto-guidance ready mode, according to which the amount of time the vibrator truck remains inside said angular sector is determined; and wherein, when the following conditions are met: said determined amount of time is superior or equal to a predefined (Sannodo: fig. 5, fig. 6, fig. 7, para. 43, para. 44, the speed pattern generation unit 23 may generate a plurality of speed patterns that include at least a standard speed pattern in which the vehicle is accelerated, decelerated and then stopped, and a low speed pattern in which the vehicle is accelerated and decelerated to a preset first speed (a speed before the stop) and the vehicle is stopped after keeping the first speed.)

Regarding claim(s) 8. Maeki discloses wherein the positioning assistance system is also configured to operate a speed limit phase wherein the speed of the vibrator truck is limited or maintained to a given value (para. 30, e.g. nformation related to a location of movement, information related to vibration generation, and information related to the vibration generating vehicle 100a are stored in a storage unit 209, and a vibration generation management table may be stored therein. The vibration generation management table will be described below with reference to FIG. 3. In addition, a program or data necessary for processing of the processing unit 210 may be stored, and a program of vibration generating vehicle control may be stored. A process flow of the vibration generating vehicle control will be described below with reference to FIG. 4.)

Regarding claim(s) 9. Maeki discloses wherein the positioning assistance system is configured to operate the speed limit phase previous to the decelerating phase (para. 39, e.g. The vibration generation management table has a vibration generation history 304 in which information at a time at which vibration is generated is recorded.).

Regarding claim(s) 10. Maeki discloses wherein the positioning assistance is configured to operate said decelerating phase, by providing a motor command to the motor control unit, that corresponds to a command as if a pedal accelerator of the vibrator truck is released (para. 74, e.g. the vibration generating vehicle 100b may correspond to an unmanned vehicle without including the manual operation unit 205. The relative location sensor 501 may not use reflection, and one vibration generating vehicle 100b may emit light or perform transmission to another vibration generating vehicle 100b.)

Regarding claim(s) 14. Maeki discloses Maeki discloses wherein the positioning assistance system is configured to generate the speed profile based on at least: the current speed of the vibrator truck; a truck and land model that includes technical parameters of the vibrator truck and technical parameters of a land that is travelled by the vibrator truck (fig. 1 and fig.2, a diagram illustrating an example of the vibration generating vehicle).

Regarding claim(s) 15. Maeki discloses a vibrator truck comprising: a motor for moving the vibrator truck and a control system comprising a motor control unit to control the motor, a vibratory system comprising a vibratory part and a baseplate used to transmit vibrations generated by the vibratory part through the ground; a lift system for lifting up and down the vibratory system, wherein the control system also includes a positioning assistance system according to claim 1 (fig. 1, fig .2, a diagram illustrating an example of the vibration generating vehicle).
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666